Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 09/04/2021. Claims 1 and 8-9 have been amended. Claims 12-17 are newly added. Thus, claims 1-17 are currently pending in the instant application.
Interview Summary
The examiner contacted applicant’s representative, Daniel R. McClure (Registration No. 38,962), on 09/07/2021 for discussing about a minor informality issue in claim 8, and suggested the applicant's representative to fix the claim to avoid an antecedence basis. The applicant's representative agreed to authorize the examiner to fix the claim in the examiner's amendment. The amendment is outlined in the examiner’s amendment below.
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel R. McClure on 09/08/2021.
The application has been amended as follow:
.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claims 1 and 12 including:
“a switch element disposed on the substrate, and coupled between the second radiation element and the grounding metal element, wherein a first radiation pattern is generated by the first radiation element and the second radiation element when the switch element is switched to a first mode in which refers to the second radiation element and the grounding metal element are in a conducting state, and a second radiation pattern is generated by the first radiation element and the second radiation element when the switch element is switched to a second mode in which refers to the second radiation element and the grounding metal element are in a non-conducting state.”
Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        09/07/2021